s04 ob sec_2a ' lo ss -co national_office technical_advice_memorandum internal_revenue_service jun ti eo taxpayer's name taxpayer's address taxpayer’s identification_number years involved date of conference legend issues is a_trust trust considered one contributor for purposes of the public support_test under sec_509 and sec_170 vi of the internal_revenue_code if the trust instrument creates four separate funds each operated with separate employer identification numbers files separate returns and maintains separate bank accounts does f meet the public support_test for classification under sec_509 and sec_170 does f meet the support_test for classification under sec_509 is the failure to identify trust as a contributor or disqualified_person on its form_990 for and tax years a material omission for the purpose of the penalty imposed by sec_6652 and the assessment and collection of tax under sec_6501 would f have qualified as a private_operating_foundation under sec_4942 of the code in should sec_7805 relief be granted facts f is a non-profit corporation formed in s that operates the f devoted to the subjects of botany and pharmacology ownership of f was transferred into a_trust operated and managed by b as trustee f applied for exemption under sec_101 of the code predecessor of current sec_501 the exemption_letter shows f has been exempt since datet on date2 f was classified as an organization that is not a private_foundation as defined in sec_509 of the code f is supported primarily by trust separately established by f's founder at approximately the same time f was transferred into its own trust the trust agreement sets up four separate funds for the maintenance book publication and binding functions of f c as trustee of trust operates these funds with separate employer identification numbers files separate returns and maintains separate bank accounts income of trust is primarily investment_income from various sources trust receives no public support_trust distributes all income to f the founder set up the initial trust agreements so that separate trustees would operate f and manage trust’s assets there is no evidence that trust applied for exemption under sec_501 of the code or requested a determination that it was a sec_509 supporting_organization pursuant to revproc_72_50 1972_2_cb_380 f received its classification under sec_509 and sec_170 after library’s submission of form_4653 notification concerning foundation status and accompanying attachments to the service specifically this information stated that f received dollar_figure in the gifts grants and contributions and dollar_figure in gross_receipts contributions from trust included amounts of dollar_figure for maintenance dollar_figure for book dollar_figure for publication and dollar_figure for binding additionally many gifts of rare and priceless books and materials have been received from public contributions no attempt was made to place a value on those gifts during an audit of f for the tax period technical_advice was requested from the national_office copies of a date3 letter to f notifying f of intent to request technical_advice a response to the notice to request a technical_advice and a date4 no_change_letter are contained in the file however a copy of the actual technical_advice cannot be found in either f's records or the service’s records on date5 f submitted an affidavit from a f official who served during the technical_advice request stating that the response submitted in was correct and complete and that there were no misrepresentation or omissions at the time the service initially classified f as a public charity there is no evidence that the technical_advice request or the technical_advice itself provided any issues of discussion involving sec_6033 of the code in particular matters relating to reporting public support and substantial contributors on form_990 f has come under audit by the service in february of for the tax years and a review of the financial information presented for the ruling indicates virtually all of f's support comes from trust in each year f indicated that it was not a private_foundation because it was described in sec_509 and sec_170 of the code f computed its public support on form_990 each year to be around ninety-nine percent on the forms f did not disclose that there was a gift from a contributor trust that provided greater than two percent of f's total income or that there were any substantial contributors f timely supplied the missing information thereafter thus avoiding a tax potentially imposed on f’s managers or employees under sec_6652 additionally during the audit period f received income from the sale of its educational journal for the tax_year receipts from the journai for the four year period ending date was greater than of the total income of f the journal’s receipts for the and tax periods were under of the total income of f f stated that it found the auditor's statement of facts and issues’ to be substantially correct except to the extent that the statement of facts suggests that the four supporting trusts of f should be combined and treated as one for purposes of the limitation under sec_1_170a-9 f has submitted completed schedule e of form_1023 used for determining private_operating_foundation status for the tax years and in each year f's percentage of qualifying distributions to adjusted_net_income and percentage of qualifying distributions to minimum_investment_return is equal to in addition f’s percentage of qualifying_assets assets used in activities that directly carry out the exempt_purpose to total asset for each year is over issue - law sec_170 of the code describes an organization that normally receives a substantial part of its support from a governmental_unit or from direct or indirect_contributions from the general_public sec_1_170a-9 of the income_tax regulations defines an b a vi organization as one that is a corporation trust or community chest fund or foundation referred to in section c and publicly supported sec_1_170a-9 of the regulations further states that an organization will be treated as being ‘public supported if it meets one of the following requirements the organization's total amount of support which the organization normally receives from govemmental units from contributions made directly or indirectly by the general_public or from a combination of these sources equals at feast percent of the total support normally received by the organization or the organization is ‘publicly supported’ based upon an analysis of all pertinent facts and circumstances if the organization's total amount of support which the organization normally receives from governmental units from contributions made directly or indirectly by the general_public or from a combination of these sources equals at least percent of the total support and the organization is organized and operated as to attract new and additional public or governmental support on a continuous basis sec_1_170a-9 of the regulations states that in determining whether the percent-of-support or the percent-of-support limitation is 'normally' met contributions by an individual trust or corporation shall be taken into account as ‘support’ from direct or indirect_contributions from the general_public only to the extent that the total amount of the contributions by any such individual trust or does not exceed percent of the organization's total support therefore any contribution by one individual will be included in full in the denominator of the fraction determining the percent-of-support or the percent-of-support limitation but will only be includible in the numerator of such fraction to the extent that such amount does not exceed percent of the denominator in applying the percent limitation all contributions made by a donor and by any person or persons standing in a relationship to the donor which is described in sec_4946 through g and the regulations thereunder shall be treated as made by one person an account consisting of commingled funds from a number of trusts that was treated as one source_of_income could account for only two percent of the foundation’s total support for the years at issue st johns orphanage inc d b a knoxville children’s foundation inc v united_states ustc p9176 16clisct299 persons described in sec_4946 of the code include persons owning more than percent of a corporation partnership or the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation issue - rationale trust must be considered one contributor for purposes of the limitation on contributions for the ‘public support’ test f cannot treat the contributions from trust as contributions from four separate contributors even though trust accounts for the funds separately although the trustee of trust operates four separate and distinct funds those funds were created by one instrument with one grantor managed by one trustee for the benefit of one benefactor the funds do not have a separate legal existence nor can they operate outside of their single governing document an individual fund cannot sue or be sued f states that the st johns orphanage supra case does not support the proposition that trust's four funds should be combined for purposes of the limitation neither does st johns orphanage support the proposition that a breakdown of commingled funds would be enough for recognition of separate trusts the st john’s orphanage trusts were created under various wills although those trusts were commingled in one account each had a separate governing document separate grantor and a separate legat existence issue -- conclusion under the facts and circumstances trust should be considered one contributor for purposes of the public support_test under sec_509 and sec_170 even if the instrument creates four separate funds each operated with separate employer identification numbers filing separate returns and maintaining separate bank accounts issue - law sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii sec_170 of the code describes organizations referred to in sec_170 which normaily receive a substantial part of their support exclusive of income received in the exercise or performance by such organizations of their charitable educational or other purpose or function constituting the basis for their exemption under sec_501 from a governmental_unit referred to in subsection c or from direct or indirect_contributions from the general_public sec_1_170a-9 e of the regulations provide that an organization is described in sec_170 if it is i a corporation trust or community chest fund or foundation referred to in sec_170 other than an organization specifically described in paragraphs a through d of this section and ii a publicly_supported_organization which means that it normally receives a substantial part of its support from a governmental_unit referred to in sec_170 or from direct or indirect_contributions from the general_public an organization will be treated as being publicly supported if requirements of either subparagraph or subparagraph of this paragraph it meets the sec_1_170a-9 of the regulations provides that an organization will be treated as a publicly_supported_organization if the total amount of support which the organization normally as defined in subparagraph of this paragraph receives from governmental units referred to in sec_170 from contributions made directly or indirectly by the general_public or from a combination of these sources equals at least percent of the total support normally received by the organization sec_1_170a-9 of the regulations provides for a percent facts_and_circumstances_test for organizations failing to meet the percent-of-support test sec_1_170a-9 of the regulations provides in part that in determining whether the or the percent-of-support limitation tests is normally met contributions by an individual trust or corporation shall be taken into account as support from direct or indirect_contributions from the general_public only to the extent that the total amount of the contributions by any individual trust or corporation do not exceed percent of the organization's total support in applying the percent limitation all contributions made by a donor and by any person or persons standing in a relationship to the donor which is described in sec_4946 through g and the regulations thereunder shall be treated as made by one person sec_1 a -9 e i of the regulations provides that for purposes of sec_1 b a vi of the code the term support shall be as defined in sec_509 without regard to sec_509 sec_509 of the code provides that for purposes of sec_170 of the code the term support includes gifts grants contributions or membership fees sec_1_170a-9 of the regulations further states that an organization may meet the facts and circumstance test of ‘publicly supported’ if its total amount of support which the organization normally receives from governmental units from contributions made directly or indirectly by the general_public or from a combination of these sources equals at least percent of the total support and is organized and operated as to attract new and additional public or governmental support on a continuous basis ata minimum an organization must meet a percent public support level calculated according to sec_1_170a-9 of the regulations that cannot be overcome by other facts and circumstances williams home inc and milter home inc v united state of america ustc p9447 issue -- rationale f should not be treated as being publicly supported because it does not meet the requirements of sec_170 of the code and sec_1_170a-9 of the regulations that section sets forth a percent-of-support test and a percent facts_and_circumstances_test for organizations failing to meet the percent-of-support test to determine if an organization is publicly supported the percent portion of the facts_and_circumstances_test is a strict minimum before any other facts and circumstances are reviewed according to the information provided f's received public support of in in and in f has accepted these figures to the extent that they represent contributions in issue one above trust has been recognized as only one contributor for purposes of determining public support even if trust could be otherwise viewed as four separate entities f could not meet the requisite diversified public support requirements therefore f fails to meet either the percent-of-support test or the percent facts_and_circumstances_test issue -- conclusion f does not meet the public support_test under sec_509 and sec_170 a vi of the code issue - law sec_509 of the cade provides in part that the term private_foundation means an organization described in sec_501 other than an organization which normally receives more than one-third of its support in each taxable_year from any combination of i gifts grants contributions or membership fees and ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business within the meaning of sec_513 not including such receipts from any person or from any bureau or similar agency of a governmental_unit as described in sec_170 in any taxable_year to the extent such receipts exceed the greater of dollar_figure or percent of the organization's support in such taxable_year from persons other than disqualified persons as defined in sec_4946 with respect to the organization from governmental units described in sec_170 or from organizations described in sec_170 other than in clauses vii and viil and sec_509 of the code further provides an organization that normally receives not more than one-third of its support in each taxable_year from the sum of gross_investment_income and the excess if any of the amount of the unrelated_business_taxable_income as defined in sec_512 over the amount of the tax imposed by sec_511 sec_507 of the code defines the term substantial_contributor as any person who contributed an aggregate amount of more than dollar_figure to the foundation if such amount is more than percent of the total contributions received by the foundation before the close of the taxable_year in which the contribution is receive sec_4947 of the code provides that a_trust which is not exempt from taxation under sec_501 a in which all of the unexpired interests are devoted to one or more of the purposes described in sec_170 and for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 shall be treated as an organization described in sec_501 sec_1_509_a_-5 of the regulations provides in part that income received by an organization from a charitabie trust corporation fund or association described in sec_501 c including a charitable_trust described in sec_4947 will retain its character of gross_investment_income for purposes of determining whether an organization meets the not-more-than-one-third support_test set forth in sec_509 issue - rationale sec_509 set out two tests an organization must meet in order to not be recognized as a private_foundation a one-third support_test and a not more than one-third investment_income test unless an organization satisfies both tests it must be considered a private_foundation only f’s tax_year meets the one-third support_test tax years and do not meet the test gross_receipts from the sale of related merchandise is included in the definition of support until f was supported by the publication and sale of a educational journal income resulting from the sale of the journal was sufficient in the four years ending date over one-third of f's receipts for the four-year period were from this source however is the only year in the audit period that had a preceding four years when at least one-third of f’s support was received from sources generated from activities as defined in sec_509 f's tax_year does not meet the not more than one-third investment_income test an organization must not receive more than one-third investment_income investment_income of an organization includes income from supporting organizations described in sec_4947 of the code trust is an organization described in sec_4947 trust was formed for the exclusive purposes of supporting f and has historically distributed all of its income to f trust's investment_income retains its character as investment_income after it is transferred to f therefore f must treat the investment_income from the trust as investment_income for purposes of the not more than one-third investment_income test other than journal receipts virtually all of f's income is derived from the investment_income of the trust because f must treat the investment_income from trust as investment_income to f f does not meet the not more than one-third investment_income test issue - conclusion f does not meet the support_test for public charity classification under sec_509 of the code issue - law sec_6033 of the code requires every organization with certain exceptions exempt from taxation under sec_501 to file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary or_his_delegate may by forms or regulations prescribe sec_1_6033-2 of the regulations further provides that the organizations required to file a return under sec_6033 of the code shall file an annual information_return specifically setting forth the items listed in sec_6033 and such other information as may be prescribed in the instructions issued with respect to the return form_990 and accompanying instructions require that an organization attach a list showing the name of and amount contributed by each person other than a governmental_unit or publicly_supported_organization whose total gifts contributions exceed the amount shown in line 26a of the form of total sec_6501 of the code provides time limitations for the assessment and collection of tax sec_6501 c of the code provides that in the case of failure_to_file a return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time sec_6652 of the code provides in part that failure_to_file a return required under sec_6033 on the date and in the manner prescribed or a failure to include any of the information required fo be shown on a return filed under sec_6033 or to show correct information will result in a penalty on organizations with gross_receipts not exceeding dollar_figure per year of dollar_figure for each day during which such failure continues up to a maximum of dollar_figure unless it is shown that such failure is due to reasonable_cause the legislative_history of sec_6652 formerly d of the code shows that congressional concern was to ensure that information requested on exempt_organization returns was to be provided timely and completely so that the service would be provided with the information needed to enforce the tax laws s rep no git cong sess 1969_3_cb_457 the following extract from the general explanation of the tax reform act of blue_book prepared by the staff of the joint_committee_on_internal_revenue_taxation date discusses the changes in sec_6033 and sec_6652 of the code a second change in prior faw which the act makes requires that there be shown on each information_return the names and addresses of all substantial contributors directors trustees and other management officials and of highly compensated employees compensation and other_payments to managers and other highly compensated employees also must be shown all this information is to be available to the public except for the names and addresses of substantial contributors to exempt_organizations other than private_foundations the non-private foundations are however required to disclose those names to the internal_revenue_service a third change in prior_law which the act makes provides that the failure_to_file a timely exempt_organization information_return unless reasonable_cause is shown results in a sanction of dollar_figure per day up to a maximum of dollar_figure as to any one return imposed on the organization the same sanction is to apply also to a_trust that fails to file on a timely basis the special information_return required as to its deductible charitable_contributions failure_to_file after a reasonable demand by the internal_revenue_service unless reasonable_cause is shown results in an addition sanction of dollar_figure a day to a maximum of dollar_figure as to any one return this sanction is imposed on the exempt_organization official or employee who fails to file the information_return rev_rul 1977_1_cb_400 describes an exempt_organization that without reasonable_cause filed an incomplete form_990 information_return by omitting material information the exempt_organization was subject_to the penalty imposed by sec_6652 of the code now sec_6652 and the period of limitations on assessment and collection of tax under sec_6501 the organization failed to supply the information required by the return nor established reasonable_cause for not providing the information issue - rationale f failed to include material information on its form_990 and thus filed an incomplete return or furnished incorrect information generally sec_6033 of the code requires all exempt_organizations to file an information_return with the service additionally sec_1 a of the regulations requires that returns filed under sec_6033 of the code include such other information as may be prescribed in the instructions issued with respect to the return form_990 and accompanying instructions request that an organization attach a list showing the name of and amount contributed by each person whose total gifts exceed of the organization’s total contributions f failed to include a list of contributors whose contributions exceeded of f's total contributions on its form_990 returns for the years under audit specifically f reported that ninety-nine percent of its support came form the general_public and did not report that it received virtually all of its contributions from one contributor trust a separately established and operated organization there is no evidence that trust could have been viewed as an integral part of f and in fact f has not argued that view the form_990 and its instructions require public support information including a listing of donors contributing greater than of the total support and the sum of these amounts two percent contributor information is material because the information is a key to determination of the foundation status of f and significantly a principal component to the sec_6033 and sec_6652 changes of the code enacted in the tax reform act of see blue_book extract supra issue conclusion f without establishing reasonable_cause filed an incomplete information_return on form_980 by omitting material information and thus failed to file a return for purposes of the penalty imposed by sec_6652 of the code and the period of limitation on assessment and collection of tax under sec_6501 it is noted that the f’s managers and employees are not liable for penalties because the omitted information was supplied to the service upon request during the audit issue - law sec_509 of the code provides that unless otherwise excepted organizations recognized exempt under sec_501 of the code are classified as private_foundations sec_4942 of the code provides in part that the term operating_foundation means any organization that makes certain qualifying distributions directly for the active_conduct of the activities constituting the purpose or function for which it is organized an operating_foundation must meet i the income test and ii either the asset test the endowment_test or the support_test sec_53_4942_b_-3 of the regulations provides in part that a foundation may satisfy the income test and either the assets endowment or support_test by satisfying such tests for any three taxable years during a four-year period consisting of the taxable_year in question and the three immediately preceding_taxable_years or on the basis of an aggregation of all pertinent amounts of income or assets held received or distributed during such four-year period the regulations also provide that a foundation shall not be a private_operating_foundation in any year in which it fails to meet the tests and for all subsequent years until it satisfies the income and one of the other three tests for the taxable_year sec_4942 of the code defines the asset test as substantially more than half of the assets of which are devoted directly to such activities or to functionally related businesses as defined in paragraph or to both or are stock of a corporation which is controlled by the foundation and substantially_all of the assets of which are so devoted revproc_2000_4 2000_1_cb_115 general update of revproc_98_4 irb-1 provides in part that an organization presumed to be a private_foundation may request a determination that it is a private_operating_foundation issue - rationale f meets the tests under sec_4942 and would have qualified as a private_operating_foundation as defined in sec_4942 for to qualify as a private_operating_foundation f must show that it meets i the income test and ii either the asset test the endowment_test or the support_test f must meet these tests for any three taxable years during a four-year period consisting of the taxable_year in question and the three immediately preceding_taxable_years or on the basis of an aggregation of all pertinent amounts of income or assets held received or distributed during such four-year period f has supplied information for the tax years and in each year f's percentage of qualifying distributions to adjusted_net_income and percentage of qualifying distributions to minimum_investment_return is equal to in addition f’s percentage of qualifying_assets assets used in activities that directly carry out the exempt_purpose to total asset for each year is over for the tax_year f meets the income and asset test during three of the four tax years in the period from through issue - conclusion f would have qualified as a private_operating_foundation as defined in sec_4942 for issue - law sec_7805 of the code provides that the secretary may prescribe the extent if any to which any ruling or regulation relating to the internal revenue laws shall be applied without retroactive effect sec_301 of the regulations provides that the commissioner with the approval of the secretary may prescribe the extent if any to which any regulation or treasury_decision relating to the internal revenue laws shall be applied without retroactive effect the commissioner may prescribe the extent if any to which any ruling relating to the internal revenue laws issued by or pursuant to authorization from him shall be applied without retroactive effect revproc_2000_5 irb-1 general update of revproc_98_5 irb-1 section dollar_figure states that a holding in a technical advise memorandum is applied retroactively unless the assistant_commissioner employee_plans and exempt_organizations exercises discretionary authority under sec_7805 to limit the retroactive effect of the holding revproc_2000_5 section dollar_figure generally states that a technical advise memorandum that modifies or revokes a letter_ruling or another technical advise memorandum or a determination_letter is not applied retroactively either to the taxpayer to whom or for whom the letter_ruling or technical advise memorandum or determination_letter was originally issued or to a taxpayer whose tax_liability was directly involved in such letter_ruling or technical advise memorandum or determination fetter if- there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the letter_ruling or technical advise memorandum or determination_letter was based there has been no change in the applicable law in the case of a letter_ruling it was originally issued on a prospective or proposed transaction and the taxpayer directly involved in the letter_ruling or technical advise memorandum or determination_letter acted in good_faith in relying on the letter_ruling or technical advise memorandum or determination_letter and the retroactive modification or revocation would be to the taxpayer's detriment issue - conclusion the commissioner tax_exempt_and_government_entities_division has granted relief under sec_7805 of the code for alt periods prior to the date that f is notified by the service that its public charity status under sec_509 and sec_170 is revoked in addition the commissioner has declined to grant relief under sec_7805 for any potential penalties under sec_6652 and sec_6501 a copy of this memorandum is to be given to the organization sec_6110 of the code provides that it may not be used or cited as precedent -end-
